Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of March 9,
2012, among Authentidate Holding Corp., a Delaware corporation (the “Company”),
and each of the purchasers identified on the signature pages hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

BACKGROUND

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act, the Company
desires to issue and sell to each Purchaser, and each Purchaser, severally and
not jointly, desires to purchase from the Company, the number of units (the
“Units”) set forth beneath such Purchaser’s name on the signature pages hereof,
with each unit consisting of (i) a senior secured promissory note (the “Note”)
in an aggregate principal amount equal to such Purchaser’s Subscription Amount
and (ii) a warrant to purchase such number of shares of Common Stock as equal to
the quotient derived by dividing each Purchaser’s Subscription Amount by 101% of
the closing bid price of the Company’s Common Stock on the date first set forth
above (each, a “Warrant”), as more fully described in this Agreement (the
“Offering”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. In addition to the other terms specifically defined
elsewhere in this Agreement, the following capitalized terms shall have the
following respective meanings when used herein:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Board of Directors” means the board of directors of the Company or any
authorized committee of the board of directors.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in the City of New York, New York
are authorized or obligated by law or executive order to close or be closed.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.



--------------------------------------------------------------------------------

“Closing Bid Price” shall mean the most recently reported closing consolidated
bid price of the Company’s Common Stock published by the Nasdaq Stock Market
prior to the execution of this Agreement.

“Common Stock” shall mean the common stock of Authentidate Holding Corp., par
value $0.001 per share.

“Event of Default” has the meaning given such term in the Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

“Indebtedness” means, without duplication, with respect to any Person (the
“subject Person”), all liabilities, obligations and indebtedness of the subject
Person to any other Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise,
consisting of indebtedness for borrowed money or the deferred purchase price of
property, excluding purchases of property, product, merchandise and services in
the ordinary course of business, but including (a) all obligations and
liabilities under guarantees; (b) the present value of lease payments due under
synthetic leases; and (c) all obligations and liabilities under any asset
securitization or sale/leaseback transaction; provided, further, however, that
in no event shall the term Indebtedness include the capital stock surplus,
retained earnings, minority interests in the common stock of Subsidiaries, lease
obligations (other than pursuant to (b) above), reserves for deferred income
taxes and investment credits, other deferred credits or reserves.

“Liens” means any lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

“Majority in Interest” shall mean the holders of fifty-one percent (51%) or more
of the outstanding principal amount of all then outstanding Notes at the time of
such determination.

“Permitted Lien(s)” shall have the meaning ascribed to such term in the Note.

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

“Required Approvals” means (i) filings expressly required pursuant to this
Agreement, (ii) application(s) to the Company’s principal Trading Market for the
listing of the shares of Common Stock which may be issued pursuant to the terms
of this Agreement for trading thereon in the time and manner required thereby;
(iii) such filings as are required to be made under applicable federal and state
securities laws; (iv) approvals or consents that have been made or obtained
prior to or contemporaneously with the date of this Agreement; and (v) filings
pursuant to the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.

“Security Agreement” means that certain Security Agreement entered into among
the Company and the Purchasers pursuant to which the Company shall grant the
Purchasers a Lien against the Company’s assets to secure the Company’s
obligations under the Notes.

 

2



--------------------------------------------------------------------------------

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.

“Subscription Amount” means the aggregate amount to be paid for the Units
purchased hereunder as specified beneath each Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds.

“Trading Day” means a day on which the Trading Market on which the Company’s
Common Stock is listed for trading is open for trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Agreements” means this Agreement, the Notes, the Warrants, the
Security Agreement and any other agreement or instrument executed by a party to
this Agreement or in connection with the transactions contemplated hereunder.

ARTICLE II

PURCHASE AND SALE OF SECURITIES

2.1 Purchase and Sale of Securities; Closing.

(a) The Company has duly authorized the issuance and sale at the Closing of
(i) an aggregate principal amount of up to $4,500,000 of senior secured
promissory notes, having the terms set forth in the Form of Note attached hereto
as Exhibit A (the “Note”), (ii) such number of warrants to purchase the
aggregate number of shares of the Company’s Common Stock as is equal to the
quotient derived by dividing the aggregate of all the Purchasers’ Subscription
Amounts by 101% of the Closing Bid Price, which warrants shall be substantially
in the form attached hereto as Exhibit B (each, a “Warrant” and collectively,
the “Warrants”), and (iii) such number of shares of Common Stock issuable upon
the exercise of the Warrants as is equivalent to the number of Warrants issued
hereunder (collectively, the “Warrant Shares”, and together with the Notes and
the Warrants, the “Securities”).

(b) Upon all of the terms and subject to all of the conditions hereof, the
Company agrees to issue and sell to each Purchaser, and each of the Purchasers
hereby confirms its irrevocable subscription for and offer to purchase, (i) the
Notes in the principal amount set forth below the Purchaser’s name on the
Purchaser Signature Page and (ii) such number of Warrants as is equal to the
quotient derived by dividing each Purchaser’s Subscription Amount by 101% of the
Closing Bid Price. The obligations of the Purchasers to purchase Notes are
several and not joint.

(c) Each Purchaser acknowledges and agrees that the Company reserves the right,
in its absolute discretion, to reject a subscription for Notes, in whole or in
part, at any time prior to the

 

3



--------------------------------------------------------------------------------

closing time. If a subscription is rejected in whole, any checks or other forms
of payment delivered to the Company representing the Subscription Amount will be
promptly returned to such Purchaser without interest or deduction. If a
subscription is accepted only in part, a check representing any refund of the
Subscription Amount for that portion of the subscription for the Notes which is
not accepted will be promptly delivered to each Purchaser without interest or
deduction.

(d) The closing of the purchase and sale of the Securities pursuant to this
Agreement (the “Closing”) shall occur on such Business Day as the Purchasers and
Company agree. The “Closing Date” shall mean the Business Day on which this
Agreement has been executed and delivered by the parties hereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities comprising
the Units, in each case, have been satisfied or waived.

(e) At the Closing, upon the terms and subject to the conditions set forth
herein, substantially concurrently with the execution and delivery of this
Agreement by the parties hereto, the Company shall sell, and each Purchaser
shall purchase, the number of Units specified beneath each such Purchaser’s name
on the signature pages hereto. At the Closing, each Purchaser shall deliver to
the Company, via wire transfer of immediately available U.S. funds, an amount
equal to such Purchaser’s Subscription Amount as set forth beneath such
Purchaser’s name on the signature page hereto, and the Company shall deliver to
such Purchaser the securities represented by the Units so purchased, and the
Company and the Purchaser shall deliver the other items set forth in Section 2.2
deliverable at the Closing. Upon satisfaction of the requirements, covenants and
conditions set forth in Section 2.2 and Article V, the Closing shall occur at
the offices of the Company or such other location, and at such time, as the
parties shall mutually agree.

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following: (i) this Agreement, duly executed by
the Company; (ii) the Notes purchased hereunder, duly executed by the Company;
(iii) the Warrants purchased hereunder, duly executed by the Company; (iv) the
Security Agreement, duly executed by the Company; and (v) such other documents
relating to the transactions contemplated by this Agreement as the Purchasers or
their counsel may reasonably request.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following: (i) this Agreement, duly executed by
such Purchaser; (ii) the Purchaser’s Subscription Amount by wire transfer of
immediately available U.S. funds to the account as specified in writing by the
Company; (iii) a fully completed and duly executed Accredited Investor
Certification, substantially in the form attached hereto as Exhibit C; (iv) the
Security Agreement, duly executed by such Purchaser; and (v) such other
documents relating to the transactions contemplated by this Agreement as the
Company or its counsel may reasonably request.

2.3 Limitations on Exercise of Warrants. Notwithstanding anything in this
Purchase Agreement or any of the other agreements and instruments executed in
accordance with this Purchase Agreement to the contrary, subject to receipt of
the approval of the Company’s stockholders, the Company shall not issue, and no
Purchaser shall be permitted to purchase (whether hereunder or upon exercise of
the Warrants) any shares of Common Stock if and to the extent that the purchase
and issuance of such shares of Common Stock would cause the Company to exceed
the aggregate number of shares of Common Stock which the Company may issue or be
deemed to have issued without breaching the Company’s obligations under the
applicable rules and regulations of the Nasdaq Stock Market (including,

 

4



--------------------------------------------------------------------------------

without limitation, Nasdaq Listing Rules 5635(b)) and such other Trading Market
on which the Company’s shares of Common Stock are then listed or quoted for
trading (the “Exchange Cap”). In the absence of such stockholder approval, in no
event shall a Purchaser be permitted to acquire shares of Common Stock in an
amount greater than the product of the Exchange Cap.

2.4 Stockholder Approval. Solely in the event that it is required in order to
permit the full exercise of the Warrants issued pursuant to this Agreement into
shares of Common Stock in accordance with applicable Nasdaq Listing Rules (the
“Stockholder Approval”), the Company shall, following its determination that
such Stockholder Approval is required pursuant to the applicable rules of the
Nasdaq Stock Market, at its next regularly scheduled annual meeting of
stockholders and any subsequent special or annual meeting to the extent
required, call a meeting of its stockholders for the purpose of obtaining the
Stockholder Approval, with the recommendation of the Board of Directors that
such proposal be approved, and the Company shall solicit proxies from its
stockholders in connection therewith in the same manner as all other management
proposals in such proxy statement and all management-appointed proxyholders
shall vote their proxies in favor of such proposal. If the Company does not
obtain Stockholder Approval at the first meeting, the Company shall call a
meeting no less frequently than every 180 days thereafter to seek Stockholder
Approval until the earlier of the date that Stockholder Approval is obtained or
the Warrants are no longer outstanding. Each Purchaser further agrees that it
shall not be entitled to vote the shares of Common Stock of the Company issuable
to it pursuant to the terms of this Agreement, including pursuant to the
exercise of any Warrants, at any meeting of the Company’s stockholders convened
to vote on a proposal to enable the Company to issue the shares of Common Stock
underlying the Warrants in excess of 19.99% of the issued and outstanding Common
Stock of the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers as follows:

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite legal authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its certificate of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by the Company makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have, or reasonably be expected to result in,
a Material Adverse Effect (defined below). For purposes of this Agreement,
“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole on a consolidated basis, or (ii) material and
adverse impairment of the Company’s ability to perform its obligations under
this Agreement, provided that none of the following alone shall be deemed, in
and of itself, to constitute a Material Adverse Effect: (A) a change in the
market price or trading volume of the shares of Common Stock of the Company or
(B) changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries, taken as a whole.

(b) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this

 

5



--------------------------------------------------------------------------------

Agreement, the Security Agreement and the certificates representing the Notes
and the Warrants have been duly authorized by all necessary corporate action on
the part of the Company. This Agreement and the Security Agreement has been duly
executed and delivered by the Company and constitutes, and the certificates
representing the Notes and Warrants, when executed and delivered in accordance
with the terms hereof, will constitute, a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally; (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies; and
(iii) insofar as indemnification and contribution provisions may be limited by
applicable law.

(c) Required Approvals; No Conflicts. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person or entity in connection with the
execution, delivery and performance by the Company of this Agreement or the
issuance, sale or delivery of the Securities other than the Required Approvals
and if required, the Stockholder Approval contemplated by Section 2.4 of this
Agreement. Subject to the Required Approvals and if required, the Stockholder
Approval contemplated by Section 2.4 of this Agreement, the execution and
delivery by the Company of this Agreement and the certificates representing the
Notes and the Warrants, and the performance by the Company of its obligations
hereunder and thereunder, do not and will not (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
under (or an event that, with notice or lapse of time or both, would become a
default under), or give to others any rights of termination, amendment,
acceleration or cancellation under (with or without notice, lapse of time or
both), any agreement, credit facility, debt or other instrument evidencing a
debt of the Company or other understanding to which the Company is a party, or
by which any of its properties or assets is bound, except to the extent that
such conflict or default or termination, amendment, acceleration or cancellation
right would not reasonably be expected to have a Material Adverse Effect, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject, or by which any of its properties or assets is
bound, except to the extent that such violation would not reasonably be expected
to have a Material Adverse Effect.

(d) Capitalization. As of March 1, 2012, the authorized capital stock of the
Company consists of (i) 100,000,000 shares of Common Stock, of which
(A) 53,801,608 shares are issued and outstanding; (B) 4,783,97 shares are
reserved for issuance upon exercise of stock options outstanding under the
Company’s equity compensation plans; (C) 9,757,497 shares are reserved for
issuance upon exercise of common stock purchase warrants granted prior to the
date of this Agreement; (D) and such additional stock options and shares of
Common Stock which may be issued from time to time in accordance with the terms
of the Company’s current equity compensation plans; and (ii) 5,000,000 shares of
Preferred Stock, $0.10 par value per share, (x) 28,000 shares of which are
issued and outstanding and designated as Series B Convertible Preferred Stock
and which shares of Series B Convertible Preferred Stock are convertible into an
aggregate of 500,000 shares of Common Stock and (y) 1,2500,000 of which are
issued and outstanding and designated as Series C Convertible Preferred Stock
and which shares of Series C Convertible Preferred Stock are convertible into a
maximum of 6,125,000 shares of Common Stock (inclusive of the shares of Common
Stock which may be issuable in lieu of the payment of cash dividends accrued on
the Series C Convertible Preferred Stock). All of the issued shares of capital
stock of the Company have been duly and validly authorized and issued, are fully
paid and non-assessable and were issued in full compliance with applicable state
and federal securities laws. Except as disclosed in this Agreement, the
Company’s preliminary proxy statement filed with the Commission on or about
February 27, 2012 (the “Proxy Statement”) or the SEC Reports (as defined below),
the Company has no

 

6



--------------------------------------------------------------------------------

outstanding options or warrants to purchase, or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, warrants, rights, convertible securities or obligations. The
description of the Company’s equity compensation plans and the options or other
rights granted and exercised thereunder set forth in the SEC Reports accurately
and fairly presents in all material respects the information required by the
Securities Act to be shown with respect to such plans, options and rights.

(e) Due Issuance. The Notes and the Warrants to be issued and the shares of
Common Stock to be issued upon exercise of the Warrants will be duly authorized
and, when issued and paid for in accordance with this Agreement, and the
Warrants, as the case may be, will be duly and validly issued and outstanding,
fully paid and non-assessable, free and clear of all Liens and will not be
subject to pre-emptive or similar rights of stockholders of the Company.

(f) Litigation. Except as described in the Company’s reports filed with the SEC
pursuant to the Exchange Act (the “SEC Reports”), there is no pending or, to the
best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates that would affect
the execution by the Company or the performance by the Company of its
obligations under this Agreement, and all other agreements entered into by the
Company relating hereto. Except as disclosed in the SEC Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined could have a Material Adverse Effect.

(g) Intellectual Property. Except as disclosed in the SEC Reports, each of the
Company and its subsidiaries owns or has the valid right to use all Intellectual
Property (as defined below) necessary for the conduct of the businesses of the
Company and its subsidiaries in the manner described in the SEC Reports as now
conducted or proposed to be conducted. Except as disclosed in the SEC Reports:
(i) to the knowledge of the Company, no third party has infringed,
misappropriated, diluted or otherwise violated in any material respect any
Intellectual Property rights of the Company or any of its subsidiaries, and no
claims for any of the foregoing have been brought against any third party by the
Company or any of its subsidiaries; (ii) the Intellectual Property owned by the
Company or its subsidiaries and, to the knowledge of the Company, the
Intellectual Property licensed to the Company or its subsidiaries have not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding,
investigation or claim challenging the validity, enforceability, scope,
issuance/registration, use or ownership of any such Intellectual Property, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim; (iii) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others that the Company or any
of its subsidiaries infringes, misappropriates, dilutes or otherwise violates
any Intellectual Property of others; and (iv) each of the Company and its
subsidiaries has taken commercially reasonable steps, consistent with industry
standards, to maintain and protect all Intellectual Property that is material to
the conduct of its business. The term “Intellectual Property” as used herein
means all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade dress, domain names, copyrights, licenses,
inventions, trade secrets, technology, software, systems, know-how and other
intellectual property and proprietary rights.

(h) Property. The Company does not own any real property. The Company and its
subsidiaries have good and marketable title to all properties and assets
described in the SEC Reports as owned by it, in each case free and clear of all
Liens, except such as (i) are described in the SEC Reports; (ii) do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; or (iii) are Permitted Liens.

 

7



--------------------------------------------------------------------------------

Any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries.

(i) Permits. The Company and its subsidiaries possess all licenses,
certificates, clearances, authorizations or permits issued by the appropriate
governmental or regulatory agencies or authorities (collectively, “Permits”)
that are necessary to enable them to own, lease and operate their respective
properties and to carry on their respective businesses as presently conducted,
except where the failure to possess such licenses, certificates, authorization
or permits would not reasonably be expected to have a Material Adverse Effect.
The Company has not received notice of any revocation or modification of any
such Permits and has no reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course. The Company
has not received any Form 483 notice of adverse finding from the U.S. Food and
Drug Administration (“FDA”), warning letter, untitled letter or other
correspondence or notice from FDA or any other governmental or regulatory
authority alleging or asserting noncompliance with any applicable laws or any
Permits. The Company has filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any applicable laws or Permits and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct on the date
filed in all material respects (or were corrected or supplemented by a
subsequent submission).

(j) Financial Statements. The financial statements of the Company, together with
the related schedules and the notes thereto, included or incorporated by
reference in the SEC Reports comply in all material respects with applicable
accounting requirements and the applicable requirements of the Securities Act
and Exchange Act as in effect at the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments. EisnerAmper LLP, who has
audited certain financial statements of the Company, are independent registered
public accountants as required by the Securities Act and Exchange Act and have
been appointed by the Company’s audit committee (if so empowered by the Board of
Directors) comprised only of independent directors, or by the Board of
Directors, as the case may be.

(k) Material Liabilities and Indebtedness. Since the date of the latest audited
financial statements included in the SEC Reports, except as disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or could result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, and (iv) other than with respect to the Company’s outstanding shares
of Series B Convertible Preferred Stock and Series C Convertible Preferred
Stock, the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock. Except for the
issuance of the Securities contemplated by this Agreement or as set forth in the
SEC Reports or Proxy Statement, no event, liability or development has occurred
or exists with respect to the Company or its subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

 

8



--------------------------------------------------------------------------------

(l) Nature of Company’s Obligation. The Company further acknowledges that its
obligations under the Transaction Agreements, including, without limitation, its
obligation to issue the Warrant Shares, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

(m) No Defaults. Except as disclosed in the Company’s SEC Reports, the Company
and its Subsidiaries are not, nor have they received notice that they would be
with the passage of time, giving of notice, or both, in breach or violation of
any of the terms and provisions of, or in default under (a) their charters and
bylaws, (b) any statute, rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over them, or any of
their material assets or properties, or (c) any material agreement or instrument
to which they are a party or by which they are bound or to which any of their
assets or properties are subject, except, in the case of clauses (b) and
(c) only, for such conflicts, breaches or violations as have not and could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

(n) Insurance. The Company, on behalf of itself and its subsidiaries, carries,
or is covered by, insurance from insurers of recognized financial responsibility
in such amounts and covering such risks as is customary for companies engaged in
similar businesses in similar industries. All policies of insurance of the
Company and its subsidiaries are in full force and effect; each of the Company
and its subsidiaries is in compliance with the terms of such policies in all
material respects; and none of the Company or its subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and none of the
Company or its subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that could not reasonably be expected to have a Material
Adverse Effect.

(o) Taxes. The Company has filed all federal, state, local and foreign income
and franchise tax returns required to be filed through the date hereof, subject
to permitted extensions, and has paid all taxes due thereon, and no tax
deficiency has been determined adversely to the Company, nor does the Company
have any knowledge of any tax deficiencies that could, in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no pending
dispute with any taxing authority relating to the Company’s payment of taxes in
any material amount except which the Company is contesting in good faith and the
Company has no knowledge of any proposed liability for any tax to be imposed
upon the properties or assets of the Company for which there is not an adequate
reserve reflected in the Company’s financial statements included or incorporated
by reference in the SEC Reports.

(p) Trading Market. Except as disclosed in the SEC Reports, the Company has not,
in the twelve (12) months preceding the date hereof, received notice from the
Nasdaq Stock Market (the “Principal Market”) to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as described in the SEC Reports, the Company has no reason to
believe that it will not in the foreseeable future continue to be in compliance
or regain compliance in a timely manner, as the case may be, with all such
listing and maintenance requirements. The issuance and sale of the Securities
hereunder does not contravene, in a manner which is expected to

 

9



--------------------------------------------------------------------------------

have a Material Adverse Effect, the rules and regulations of the Principal
Market and no stockholder approval is required for the Company to fulfill its
obligations under the Transaction Agreements, other than as described in this
Agreement. The Common Stock has been registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Principal Market.

(q) SEC Reports. The Company has filed all SEC Reports required to be filed by
it under the Exchange Act for the two years preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports filed for the two years preceding the
date hereof have complied in all material respects with the requirements of the
Exchange Act and the rules and regulations promulgated thereunder, and none of
such SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(r) Sarbanes-Oxley Compliance. The Company is in compliance in all material
respects with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
applicable to it, and the applicable rules and regulations promulgated
thereunder by all government and regulatory authorities and agencies. The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles in the United States and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect thereto. The
Company has established and maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act) and “internal control over financial reporting” (as such term is
defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act). The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures and the Company presented in its Form 10-Q for the
fiscal quarter ended December 31, 2011, the conclusions of the Company’s
certifying officers about the effectiveness of such disclosure controls and
procedures.

The Purchaser acknowledges and agrees that the Company does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those representations and warranties specifically
set forth in this Agreement.

3.2 Representations, Warranties and Acknowledgements of the Purchasers. Each
Purchaser, severally and not jointly, represents and warrants with respect to
only itself, as of the Closing Date, that:

(a) Organization; Authority. Each Purchaser certifies that it is resident in the
jurisdiction set out on the applicable signature page of this Agreement. Such
address was not created and is not used solely for the purpose of acquiring the
Securities and each Purchaser was solicited to purchase in such jurisdiction.
The Purchaser is either a natural person or an entity, and in the case of an
entity, (i) such Purchaser is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has the
requisite corporate, partnership or other power and authority to enter into this
Agreement, to subscribe for and purchase the Securities as contemplated herein
and to carry out its obligations hereunder, and (ii) the execution and delivery
of, and performance under, this Agreement and the other Transaction Agreements
have been duly authorized by all necessary corporate, partnership or other
action on the part of such Purchaser. The Purchaser is duly authorized to
execute, deliver and perform this Agreement, the other Transaction Agreements
and all other necessary

 

10



--------------------------------------------------------------------------------

documentation. In the case of all Purchasers, whether or not a natural person,
this Agreement has been duly authorized, executed and delivered by such
Purchaser and constitutes a legal, valid and binding obligation of each such
Purchaser, enforceable against him, her or it in accordance with its terms,
except as may be limited by (A) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (B) the effect of rules of law
governing the availability of specific performance and other equitable remedies,
and (C) insofar as indemnification and contribution provisions may be limited by
applicable law.

(b) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and each of the Transaction Agreements to which it is a party,
and the consummation by the Purchaser of the transactions contemplated by this
Agreement and each such Transaction Agreement, do not and will not (i) conflict
with or violate any provision of the Purchaser’s certificate of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Purchaser is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Purchaser is bound or
affected.

(c) No General Solicitation. The subscription for the Securities by each
Purchaser has not been made through or as a result of, and the distribution of
the Notes is not being accompanied by any advertisement, including without
limitation in printed public media, radio, television or telecommunications,
including electronic display, or as part of a general solicitation.

(d) Restricted Securities. Each Purchaser understands that the Notes, the
Warrants, and shares of Common Stock issuable upon conversion or exercise
thereof, will be characterized as “restricted securities” under U.S. federal
securities laws inasmuch as, if issued, they will be acquired from the Company
in a transaction not involving a public offering and that, under U.S. federal
securities laws and applicable regulations, the Notes, the Warrants, and shares
of Common Stock issuable upon exercise of the Warrants may be resold without
registration under the Securities Act only in certain limited
circumstances. Such Purchaser acknowledges that all certificates representing
any of the Notes, the Warrants, and shares of Common Stock issuable upon
exercise of the Warrants will bear a restrictive legend in a form as set forth
below and hereby consents to the transfer agent for the Common Stock making a
notation on its records to implement the restrictions on transfer described
herein. Such Purchaser understands that except as provided in the Transaction
Agreements: (i) the Securities have not been and are not being registered under
the Securities Act or any state securities laws, must be held indefinitely and
may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Purchaser shall have delivered
to the Company an opinion of counsel, in a generally acceptable form, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person (through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; and (iii) neither the Company nor any
other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

11



--------------------------------------------------------------------------------

(e) Certain Legends.

(i) Such Purchaser understands that the Securities are “restricted securities”
and that the certificates or other instruments representing the Notes and
Warrants shall bear any applicable legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates):

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
OR EXERCISABLE HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT,
OR APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION
THEREFROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

(ii) In the event that the Warrants are exercised for shares of Common Stock,
such Warrant Shares shall bear any applicable legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such stock
certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER”
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OR (III) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

(iii) The Company may at any time place a stop transfer order on its transfer
books against the shares of Common Stock underlying the Warrants. Such stop
order will be removed, and further transfer of such shares of Common Stock will
be permitted, upon an effective registration of the respective shares of Common
Stock, or the receipt by the Company of an opinion of counsel satisfactory to
the Company that such further transfer may be effected pursuant to an applicable
exemption from registration.

(f) Reliance on Representations. Such Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein and in the
applicable schedules

 

12



--------------------------------------------------------------------------------

and exhibits in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities. The Purchaser
undertakes to immediately notify the Company of any change in any statement or
other information relating to the Purchaser set forth in such applicable
schedules and exhibits which takes place prior to the Closing time. No Person
has made any written or oral representations to the Purchaser that (i) any
Person will resell or repurchase the Notes, the Warrants or the shares of Common
Stock underlying the Warrants, (ii) that any Person will refund all or any part
of the Purchase Price, or (iii) as to the future price or value of the shares of
Common Stock of the Company.

(g) Schedules. Each Purchaser acknowledges that this Agreement and Schedule A
attached hereto require the Purchaser to provide certain personal information to
the Company. Such information is being collected by the Company for the purposes
of completing the transactions contemplated by this Agreement, which includes,
without limitation, determining the Purchaser’s eligibility to purchase the
Securities under the securities laws applicable in the United States and other
applicable securities laws, preparing and registering certificates representing
the Notes and completing filings required by any stock exchange or securities
regulatory authority. The Purchaser’s personal information may be disclosed by
the Company to: (a) stock exchanges or securities regulatory authorities, and
(b) any of the other parties involved in the Offering, including legal counsel
and may be included in record books in connection with the Offering. By
executing this Agreement, the Purchaser is deemed to be consenting to the
foregoing collection, use and disclosure of the Purchaser’s personal
information; provided, that in the event of a disclosure pursuant to clause
(a) of the preceding sentence, the Company shall (to the extent it is legally
permitted), use commercially reasonable efforts to give such Purchaser advance
notice of any required disclosure. The Purchaser also consents to the filing of
copies or originals of any of the Purchaser’s documents as may be required to be
filed with any stock exchange or securities regulatory authority in connection
with the transactions contemplated hereby.

(h) No Public Sale or Distribution. Each Purchaser will be acquiring the Notes,
the Warrants and the shares of the Common Stock issuable upon exercise of the
Warrants, in the ordinary course of business for his, her or its account and not
for the benefit of any other Person and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, and the Purchaser
covenants that it will not resell the Notes the Warrants, or shares of Common
Stock except pursuant to sales registered under the Securities Act or under an
exemption from such registration and in compliance with applicable U.S. federal
and state securities laws, and such Purchaser does not have a present
arrangement to effect any distribution of Notes, the Warrants and the shares of
the Common Stock issuable upon exercise of such Warrants to or through any
Person or entity.

(i) Investor Status. On the date such Purchaser was offered the Notes and on the
date hereof and such Purchaser is and will be either an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act or a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. The Purchaser has properly completed, executed and delivered to the Company
the applicable “accredited investor” certificate set forth in the Schedules
hereto and the information contained therein is true and correct. Such Purchaser
is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.

(j) Experience of Purchaser. There are risks associated with the purchase of and
investment in the Notes, the Warrants, and shares of Common Stock of the
Company, and the Purchaser, either alone or together with his, her or its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
entering into this Agreement and making his, her or its Purchase Price and the
merits and risks of the prospective investment in the Notes, the Warrants, and
shares of Common Stock of the Company, and such Purchaser has so evaluated such
merits and risks. Such Purchaser understands that he, she or it must bear the
economic risk of an investment in the Notes, the Warrants, and shares of Common
Stock of the Company, if any, indefinitely and is able to bear such risk and to
afford a complete loss of such investment.

 

13



--------------------------------------------------------------------------------

(k) Access to Information. Such Purchaser acknowledges that he, she or it has
reviewed the SEC Reports and has been afforded (i) the opportunity to ask such
questions as he, she or it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of this
Agreement and the merits and risks of the prospective investment in the Notes
and Warrants, (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable him, her or it to
evaluate the terms and conditions of this Agreement and the merits and risks of
the prospective investment in the Securities and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed decision.
The Purchaser is not purchasing the Notes based on knowledge of material
information concerning the Company that has not been generally disclosed. Such
Purchaser and its advisors, if any, in acquiring the Securities, have relied
solely on their independent investigation of the Company and have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained herein.
Such Purchaser understands that its investment in the Securities involves a high
degree of risk. Such Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(l) No Governmental Review. Each Purchaser understands that no United States
federal or state agency, or any other government or governmental agency has
reviewed or passed on or made, or will pass on or make, any recommendation or
endorsement of the Notes, the Warrants, or shares of Common Stock of the Company
or the fairness or suitability of the prospective investment in the Notes, the
Warrants, or shares of Common Stock of the Company.

(m) Aggregate Investment. Each Purchaser understands that his, her or its
subscription for the Securities forms part of a larger offering of Securities by
the Company as described herein. Each Purchaser understands that there is no
minimum aggregate subscription required to close the Offering.

(n) Securities and Other Transactions. Other than consummating the transactions
contemplated hereunder, the Purchaser has not, nor has any Person acting on
behalf of or pursuant to any understanding with the Purchaser, directly or
indirectly executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that the
Purchaser first became aware of the proposed transactions contemplated hereunder
and ending immediately prior to the execution hereof. Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of the Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of the
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Units covered by this Agreement. Other than
to other Persons party to this Agreement and its Affiliates and their respective
investment advisors, agents, counsel and other advisors, the Purchaser has
maintained the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction). Such
Purchaser has no present intent to effect a “change of control” of the Company
as such term is understood under the rules promulgated pursuant to Section 13(d)
of the Exchange Act.

 

14



--------------------------------------------------------------------------------

(o) No Legal, Tax or Investment Advice. Each Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to him, her or it in connection with this Agreement and the transactions
contemplated herein, including the prospective investment in the Notes, the
Warrants, and shares of Common Stock, constitutes legal, tax or investment
advice. Each Purchaser has consulted such legal, tax and investment advisors as
he, she or it, in his, her or its sole discretion, has deemed necessary or
appropriate in the circumstances. The Purchaser is not relying on the Company or
its counsel in this regard.

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV

REGISTRATION RIGHTS

4.1 Piggyback Registration Rights. Each Purchaser and the Company agree that the
Purchasers shall be entitled to the registration rights with respect to the
Securities as set forth in this Section 4.1

(a) Definition of Registrable Securities. As used in this Section 4.1, the term
“Registrable Security” means each of the shares of Common Stock which may be
issued upon the exercise of the Warrants; provided, however, that with respect
to any particular Registrable Security, such security shall cease to be a
Registrable Security when, as of the date of determination; (A) it has been and
remains effectively registered under the Securities Act and disposed of pursuant
thereto; (B) in the opinion of counsel to the Company, registration under the
Securities Act is no longer required for subsequent public distribution of such
security without volume limitations pursuant to Rule 144 promulgated under the
Securities Act, or otherwise; or (C) it has ceased to be outstanding. The term
“Registrable Securities” means any and all of the securities falling within the
foregoing definition of “Registrable Security.” In the event of any merger,
reorganization, consolidation, recapitalization or other change in corporate
structure affecting the Common Stock, such adjustment shall be made in the
definition of “Registrable Security” as is appropriate to prevent any dilution
or increase of the rights granted pursuant to this clause (a) as determined in
good faith by the Board of Directors.

(b) Piggyback Registration Rights. As used herein, a “Registration Statement”
shall mean any registration statement filed by the Company with the Commission
under the Securities Act at any time or from time to time while any Registrable
Securities remain outstanding; provided, however, that a Registration Statement
for the purposes hereof shall not include: (A) any registration statement (or
amendment thereto) filed by the Company which has not been declared effective on
or before the date hereof; (B) any registration statement on Form S-3 (or any
successor form) filed by the Company for the purpose of effecting offers and
sales of securities on a continuous or delayed basis pursuant to Rule 415(a)(ix)
or (x) under the Securities Act; (C) a registration relating to employee benefit
plans (whether effected on Form S-8 or its successor); or (D) a registration
effected on Form S-4 (or its successor). If at any time or from time to time
while any Registrable Securities remain outstanding, the Company shall determine
to register or shall be required to register any of its Common Stock, whether or
not for its own account, the Company shall:

(i) provide to each Purchaser written notice thereof at least seven days prior
to the filing of the Registration Statement by the Company in connection with
such registration;

(ii) include in such registration, and in any underwriting involved therein, all
those Registrable Securities specified in a written request by each Purchaser
received by the Company

 

15



--------------------------------------------------------------------------------

within five days after the Company mails the written notice referred to above.
The Company may withdraw the registration at any time. If a registration covered
by this Section 4.1 is an underwritten registration on behalf of the Company,
and the underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company shall include in such registration:
(1) first, the securities the Company proposes to sell, (2) second, the
Registrable Securities and other securities requested to be included in such
registration, pro rata among the selling Purchasers and any other selling
security holders on the basis of the number of Registrable Securities owned by
each such Purchaser and other selling security holders. The Purchasers’ right to
have Registrable Securities included in the first registration statement filed
by the Company may be deferred to the second registration statement filed by the
Company, which deferral may be continued to the third or subsequent registration
statement so long as the registration statements are pursuant to underwritten
offerings and the underwriter determines in good faith that marketing factors
require exclusion of some or all of the Registrable Securities held by the
Purchasers, but such deferral shall be only to the extent of such required
exclusion as determined by the underwriter; and

(iii) if the registration is an underwritten registration, each Purchaser of
Registrable Securities shall enter into an underwriting agreement in customary
form with the underwriter and provide such information regarding Purchaser that
the underwriter shall reasonably request in connection with the preparation of
the prospectus describing such offering, including completion of FINRA
Questionnaires.

(c) Covenants with Respect to Registration. In connection with the registration
in which the Registrable Securities are included, the Company and Purchaser
covenant and agree as follows:

(i) The foregoing registration rights shall be contingent on the Purchasers
furnishing the Company with such appropriate information as the Company shall
reasonably request, including (A) such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. At
least seven days prior to the first anticipated filing date of any Registration
Statement, the Company shall notify each Purchaser of the information the
Company requires from such Purchaser if such Purchaser elects to have any of the
Registrable Securities included in the Registration Statement. A Purchaser shall
provide such information to the Company at least two (2) Business Days prior to
the first anticipated filing date of such Registration Statement if it elects to
have any of the Registrable Securities included in the Registration Statement.
Each Purchaser agrees to furnish to the Company a completed selling security
holder questionnaire (a “Questionnaire”) in the form provided to it by the
Company not less than two Business Days prior to the filing date of such
Registration Statement. The Company shall not be required to include the
Registrable Securities of a Purchaser in a Registration Statement and shall not
be required to pay any damages to such Purchaser who fails to furnish to the
Company a fully completed Questionnaire at least two Business Days prior to the
filing date. The Company may require each selling Purchaser to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by it and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over its shares of Common
Stock.

(ii) Each Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement. Each Holder
agrees that, upon receipt of any notice from the Company that it must suspend
sales of Common

 

16



--------------------------------------------------------------------------------

Stock pursuant to the Registration Statement, it will immediately discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities, until the Purchaser is advised by the
Company that such dispositions may again be made.

(iii) Each Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

(iv) The Company shall indemnify each Purchaser of Registrable Securities to be
sold pursuant to the registration statement and each person, if any, who
controls such Purchaser within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act, against all loss, claim, damage, expense
or liability (including reasonable expenses reasonably incurred in
investigating, preparing or defending against any claim) to which any of them
may become subject under the Securities Act, the Exchange Act or otherwise,
arising from such registration statement, except to the extent arising under
paragraph (v) below.

(v) Each Purchaser owning Registrable Securities to be sold pursuant to a
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, its officers and directors and any
underwriter, and each person, if any, who controls the Company or such
underwriter within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against all loss, claim, damage or reasonable expense or liability
(including expenses reasonably incurred in investigating, preparing or defending
against any claim) to which they may become subject under the Securities Act,
the Exchange Act or otherwise, arising (A) from information furnished by or on
behalf of such Purchaser, or their successors or assigns, for inclusion in such
registration statement, or (B) as a result of use by the Purchaser of a
registration statement that the Purchaser was advised to discontinue.

ARTICLE V

CONDITIONS OF CLOSING

5.1 Closing Conditions in Favor of the Purchasers. The obligation of each of the
Purchasers to deliver the Purchase Price to the Company in connection with the
Closing is subject to the satisfaction, or the waiver by such Purchaser, on or
prior to such payment, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date hereof and as of the applicable Closing as though made on and as of
such date (provided that representations and warranties which are confined to a
specified date shall speak only as of such date).

(b) Performance. The Company shall have performed, satisfied and complied with,
in all material respects, all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by it at or prior to
the Closing.

(c) Required Approval. The Company shall have received all Required Approvals
for the applicable Closing.

5.2 Closing Conditions in Favor of the Company. The entering into of this
Agreement by the Company with each of the Purchasers, and the acceptance by the
Company of such Purchaser’s Purchase Price, is subject to the satisfaction, or
the waiver by the Company, at or prior to the applicable Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of such
Purchaser contained herein shall be true and correct in all material respects as
of the date hereof and as of the applicable Closing as though made on and as of
such date.

 

17



--------------------------------------------------------------------------------

(b) Accredited Investor Certificate. Such Purchaser shall have completed and
executed and delivered the applicable Accredited Investor Certificate.

(c) Performance. Such Purchaser shall have performed, satisfied and complied
with, in all material respects, all other covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by him,
her or it at or prior to the applicable Closing.

(d) Required Approval. The Company shall have received all Required Approvals
for the applicable Closing.

ARTICLE VI

COVENANTS

6.1 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the exercise of the Warrants, such number of shares
of Common Stock as shall from time to time equal the number of shares sufficient
to permit the exercise of the Warrants issued pursuant to this Agreement in
accordance with their respective terms.

6.2 Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m. (New
York City time) on the fourth Trading Day immediately following the date hereof,
file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including the form of this Agreement as an
exhibit thereto. From and after the issuance of such Form 8-K, the Company shall
have publicly disclosed all material, non-public information delivered to any
Purchaser by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by this Agreement. The Company and the Purchasers shall consult
with each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Purchasers shall issue any
such press release without the prior consent of the Company, with respect to any
press release of any of the Purchasers, or without the prior consent of the
Purchasers holding a majority of the Notes, with respect to any press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.

6.3 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for general business and working capital purposes, which
usage may include, among other matters, the redemption of the Company’s
outstanding shares of Series B Convertible Preferred Stock and Series C 15%
Convertible Redeemable Preferred Stock.

6.4 Listing of Common Stock; Reporting Status. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Nasdaq Stock Market, and as soon as reasonably practicable, to list all of
the shares of Common Stock issuable upon exercise of the Warrants thereon. Until
the earlier of (i) the date on which the Purchaser shall have sold all of the
Warrant Shares and (ii) the date on which the Purchaser may sell all of the
Securities without restriction pursuant to Rule 144 and without the requirement
to be in compliance with Rule 144(c)(1) (or any successor thereto) promulgated
under the Securities Act (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the Commission pursuant to the Exchange
Act, and the

 

18



--------------------------------------------------------------------------------

Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would no longer require or otherwise permit such termination.

6.5 Certain Transactions and Confidentiality. Each Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to
Section 6.2. Each Purchaser covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
Section 6.2, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction. Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that unless a Purchaser possesses material, non-public
information with respect to the Company, has entered into a confidentiality
agreement with the Company, or otherwise is restricted in its trading activities
with respect to the Company’s Common Stock, (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced;
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced; and (iii) no Purchaser shall have
any duty of confidentiality to the Company or its Subsidiaries relating to this
Agreement after the initial disclosure of the transactions contemplated by this
Agreement.

6.6 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities to the Purchasers in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers.

6.7 Transfer Restrictions. The Securities may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement, to the
Company or to an affiliate of a Purchaser or to an entity managed by a Purchaser
(provided, in such case the prospective transferee agrees in all such instances
in writing to be subject to the terms hereof to the same extent as if he or she
were an original Purchaser hereunder), the Company may require the transferor
thereof to provide to the Company an opinion of counsel, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement.

ARTICLE VII

INDEMNIFICATION

7.1 Indemnification.

(a) The Company agrees to indemnify and hold harmless each Purchaser, its
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of (A) any breach or default in the
performance by the Company of any covenant or agreement made by the Company in
the this Agreement or in the other Transaction Agreements; (B) any breach of
warranty or representation made by the Company in this Agreement or in the other
Transaction Agreements; and (C) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal fees and
expenses) incident to any of the foregoing.

 

19



--------------------------------------------------------------------------------

(b) Each Purchaser agrees to indemnify and hold harmless the Company, its
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of: (A) any breach or default in the
performance by such Purchaser of any covenant or agreement made by such
Purchaser in this Agreement or in the other Transaction Agreements; (B) any
breach of warranty or representation made by such Purchaser in this Agreement or
in the other Transaction Agreements; and (C) any and all actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal fees and expenses) incident to any of the foregoing.

ARTICLE VIII

GENERAL

8.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before
March 14, 2012; provided, however, that such termination will not affect the
right of any party to sue for any breach by the other party (or parties).

8.2 Confidentiality. The Purchasers acknowledge that due to certain of the
covenants contained herein or in the other Transaction Agreements, from time to
time the Purchasers may come into possession of confidential information of the
Company, including material, non-public information relating to the Company. The
Purchasers hereby agree that (i) they shall keep all such information strictly
confidential, applying, at a minimum, the same degree of care as it does to
protect its own confidential information of a similar nature; (ii) shall only
use such information in connection with the transactions contemplated by this
Agreement; and (iii) shall not disclose any of such information other than:
(a) to the Purchaser’s employees, representatives, directors, attorneys,
auditors, or Affiliates who are advised of the confidential nature of such
information (so long as any of the foregoing persons agree to be bound by the
provisions of this Section), (b) to the extent such information presently is or
hereafter becomes available on a non-confidential basis from any source of such
information that is in the public domain at the time of disclosure, (c) to the
extent disclosure is required by law (including applicable securities law),
regulation, subpoena or judicial order or any administrative body or commission
to whose jurisdiction the Purchasers are subject (provided that notice of such
requirement or order shall be promptly furnished to the Company in advance of
such disclosure), (d) to assignees or participants or prospective assignees or
participants who agree to be bound by the provisions of this Section, or
(e) with the Company’s prior written consent. The Purchasers agree to be
responsible for any breach of this agreement by any of the persons identified in
Section 8.2(iii). The Purchasers are aware that, under certain circumstances,
the United States securities laws may prohibit a Person who has received
material, non-public information from an issuer from purchasing or selling
securities of such issuer or from communicating such information to any other
Person under circumstances in which it is reasonably foreseeable that such other
Person is likely to purchase or sell such securities.

8.3 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

8.4 Amendments; Waivers. No provision of this Agreement may be amended or waived
except in a written instrument signed, (i) in the case of an amendment, by the
Company and Purchasers

 

20



--------------------------------------------------------------------------------

representing a Majority in Interest, or (ii) in the case of a waiver, by the
party against whom enforcement of any such waiver is sought; provided that, in
the case of waiver by or on behalf of all of the Purchasers, such written
instrument shall be signed by Purchasers representing a Majority in Interest;
and provided, further that any amendment that would (a) reduce the principal
amount of any Note, (b) reduce the percentage in aggregate principal amount of
Notes outstanding necessary to modify or amend the Notes; or (c) modify this
Section 8.4 shall, in each case, require the approval of each Purchaser to which
such amendment shall apply. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

8.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address referred to in this Section 8.5 prior to 5:00 p.m.
(Eastern time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address referred to in this Section 8.5
on a day that is not a Business Day or later than 5:00 p.m. (Eastern time) on
any Business Day, (c) the Business Day following the date of deposit with a
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and e-mail addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address, facsimile number or
e-mail address as may be designated in writing hereafter, in the same manner, by
the relevant party hereto.

8.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

8.7 Entire Agreement. This Agreement, together with the Notes and Warrants
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such agreements and exhibits. At or after the Closing, and without
further consideration, the parties hereto will make, do and execute and deliver,
or cause to be made, done and executed and delivered, such further acts, deeds,
assurances, documents and things as may be reasonably requested by any of the
other parties hereto in order to give practical effect to the intention of the
parties hereunder.

8.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Purchasers representing a
Majority in Interest (other than by merger, consolidation or sale of all or
substantially all of the Company’s assets). A Purchaser may assign any or all of
its rights under this Agreement to any Person to whom the Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of this
Agreement that apply to the “Purchasers.”

8.9 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person or entity.

8.10 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the

 

21



--------------------------------------------------------------------------------

internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, Borough of Manhattan. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

8.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

8.12 Execution. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or e-mail
transmission), all of which when taken together shall be considered one and the
same agreement. In the event that any signature is delivered by facsimile
transmission or e-mail attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail-attached
signature page were an original thereof.

8.13 Survival; Severability. All covenants and other agreements set forth in
this Agreement shall survive the Closing for the respective periods set forth
therein and if no such period is specified until the maturity date of the Notes.
If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

8.14 Interpretation. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices and shares of capital stock in this Agreement
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement. The word “including”, whenever used
in this Agreement, shall be deemed to be followed by the phrase “without
limitation”.

 

22



--------------------------------------------------------------------------------

8.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Agreement are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Agreement. Nothing contained herein or in any
other Transaction Agreement, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Agreements. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Agreements, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. Each Purchaser has been advised to
retain its own representation, including its own separate legal counsel, in
their review and negotiation of the Transaction Agreements.

[SIGNATURE PAGES TO FOLLOW]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

AUTHENTIDATE HOLDING CORP.      

Address for Notice:

Connell Corporate Center

300 Connell Drive, 5th Floor Berkeley

Heights, NJ 07922

Attn: President

By:

 

 

    Fax:   Name: O’Connell Benjamin       Title: Chief Executive Officer and
President    

With a copy to (which shall not constitute notice):

   

Becker & Poliakoff, LLP

45 Broadway

11th Floor

New York, NY 10006

Attn: Michael Goldstein

Fax: 212-557-0295

   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

24



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatories as of the date first
indicated above.

 

Name of Purchaser:  

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory:  

 

EIN Number:  

 

Address for Notices to Purchaser:  

 

 

 

 

 

 

 

Address for Delivery of certificated Securities for Purchaser (if not same as
address for notices):

 

 

 

 

 

 

Subscription Amount: $  

 

 

Securities Purchased, comprised of:    

Principal Amount of Notes:

 

 

 

No. of Common Stock Warrants:

     

 

 

 

25



--------------------------------------------------------------------------------

SCHEDULE A

ACCREDITED INVESTOR CERTIFICATE

This Accredited Investor Certificate is being delivered to the Company pursuant
to the Purchase Agreement. Capitalized terms used in this Accredited Investor
Certificate, but not defined herein, have the respective meanings attributed to
such terms in the Purchase Agreement. Investor agrees to furnish any additional
information the Company deems necessary in order to verify the information
provided below.

The Purchaser hereby acknowledges that the Company is relying on this Accredited
Investor Certificate to determine the Purchaser’s suitability for investment in
the Securities pursuant to the Securities Purchase Agreement (collectively, the
“Investment”) and hereby represents and warrants and certifies that, as of the
Closing, the Purchaser:

 

Category I  

¨

  The Purchaser is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000 (excluding the value of such Purchaser’s principal
residence). Category II   ¨   The Purchaser is a corporation, partnership,
business trust or a non profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not
formed for the specific purpose of acquiring the securities offered and that has
total assets in excess of $5,000,000. Category III   ¨  

The Purchaser is an individual (not a partnership, corporation, etc.) who
reasonably expects an individual income in excess of $200,000 in the current
year and had an individual income in excess of $200,000 in each of the last two
years (including foreign income, tax exempt income and the full amount of
capital gains and losses but excluding any income of the Purchaser’s spouse or
other family members and any unrealized capital appreciation);

 

Or

  ¨   The Purchaser is an individual (not a partnership, corporation, etc.) who,
together with his or her spouse, reasonably expects joint income in excess of
$300,000 for the current year and had joint income in excess of $300,000 in each
of the last two years (including foreign income, tax exempt income and the full
amount of realized capital gains and losses). Category IV   ¨   The Purchaser is
a director or executive officer of the Company. Category V   ¨   The Purchaser
is a bank, savings and loan association or credit union, insurance company,
registered investment company, registered business development company, licensed
small business investment company, or employee benefit plan within the meaning
of Title 1 of ERISA whose plan fiduciary is either a bank, insurance company or
registered investment advisor or whose total assets exceed $5,000,000.    
Describe entity:  

 

   

 

 

26



--------------------------------------------------------------------------------

Category VI   ¨   The Purchaser is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.
Category VII   ¨   The Purchaser is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person (a person who
either alone or with his or her purchaser representative(s) has such knowledge
and experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment). A copy of the
declaration of trust or trust agreement and a representation as to the
sophistication of the person directing purchases for the trust is enclosed.
Category VIII   ¨   The Purchaser is a self directed employee benefit plan for
which all persons making investment decisions are “accredited investors” within
one or more of the categories described above. Category IX   ¨   The Purchaser
is an entity in which all of the equity owners are “accredited investors” within
one or more of the categories described above. If relying upon this category
alone, each equity owner must complete a separate copy of this agreement.   ¨  
Describe entity:  

 

   

 

Category X   ¨   The Purchaser does not come within any of the Categories I – IX
set forth above.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has duly executed this Accredited Investor
Certificate as of the Closing.

 

IF THE PURCHASER IS AN ENTITY:

 

(Name of Entity – Please Print)

By:  

 

Name:  

 

Title:  

 

IF THE PURCHASER IS AN INDIVIDUAL:

 

(Name – Please Print)

 

(Signature)

 

 

(Address)

 

(Telephone)

 

(Facsimile)

 

(E-Mail)

 

28



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

29



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CLASS A COMMON STOCK PURCHASE WARRANT

 

30